SABRAW, J.
I dissent.
Section 8.440, subdivision (a) of the San Francisco Charter provides an annual vacation with pay for city and county employees as follows: “after one year’s continuous service, ten working days. ...” The majority concedes that the board of supervisors is empowered to interpret the charter and hence to interpret the partial phrase “continuous service” but observes that “ten working days” brooks no interpretation—it means what it says— ten days is ten days. So far so good and I concur. But at this point we part company. I would conclude that the board is empowered to interpret the full phrase “one year’s continuous service” and has in fact done so by enacting section 16.11, subdivision (d) of the vacation ordinance which provides: “An employee who has completed one year of continuous service shall accrue vacation at the rate of .0385 of an hour for each hour of paid service.” (Italics added.) The board has thus interpreted “one year of continuous service” for vacation purposes to mean 2,080 hours, which calculates out one year as comprising 40 hours per week for 52 weeks. This interpretation is further consistent with the vacation ordinance definition of “paid service” in section 16.10, subdivision (c) which provides that “No employee shall be credited with more than 2080 hours of paid service in any calendar year for purposes of computing vacation allowance.”
Charter section 8.440 clearly contemplates a pro rata award of benefits to employees who work less than full time. Subdivision (a) provides that benefits be awarded based upon the number of “years’ continuous service. ” Subdivision (c) mandates the upper limit of vacation pay to be awarded: “In computing vacation pay, no employee shall be considered to work more than five days each week. . . .’’It also addresses vacation benefits for the part-time worker: “Vacation pay for employees working less than a five day week shall be computed proportionately.” It is completely reasonable and consistent therewith for the board of supervisors to have interpreted this section to mandate a pro rata award of vacation pay based upon the number of hours actually worked.
Under the authority expressly given to the board of supervisors by section 8.440, subdivision (g) of the charter to “administer, interpret and regulate” the board has selected a fair, evenhanded vacation formula totally consistent with the objectives of section 8.440 of the charter and should be upheld. I would reverse the judgment of the trial court which set aside the method *1186selected by the board of supervisors for calculation of employee vacations under its vacation ordinance.
Appellants’ petition for review by the Supreme Court was denied August 28, 1986.